                                          Case 2:20-cv-00407-JAM-CKD Document 12 Filed 04/23/20 Page 1 of 4


                                      1   SPENCER P. HUGRET (SBN: 240424)
                                          shugret@grsm.com
                                      2   HAILEY M. ROGERSON (SBN 311918)
                                          hrogerson@grsm.com
                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                          275 Battery Street, Suite 2000
                                      4   San Francisco, CA 94111
                                          Telephone: (415) 986-5900
                                      5   Facsimile: (415) 986-8054
                                      6   Attorneys for Defendant
                                          FORD MOTOR COMPANY
                                      7

                                      8                      UNITED STATES DISTRICT COURT
                                      9           EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO
                                     10

                                     11    AMANDA SUTTON, an individual,     )       Case No.: 2:20-cv-00407-JAM-CKD
Gordon Rees Scully Mansukhani, LLP




                                                                             )
   275 Battery Street, Suite 2000




                                     12                          Plaintiff,  )       Assigned to Hon. Judge John A.
     San Francisco, CA 94111




                                                                             )       Mendez
                                     13        vs.                           )       Courtroom 6
                                     14    FORD MOTOR COMPANY; and           )       STIPULATION AND JOINT
                                           DOES 1-50, inclusive,             )       REQUEST TO CONTINUE
                                     15                                      )       SCHEDULING CONERENCE
                                                                 Defendants. )
                                     16                                      )
                                                                             )       Sup. Ct. Complaint: January 7, 2020
                                     17                                      )       Removal Date: February 24, 2020
                                                                             )       Amended Complaint: April 10, 2020
                                     18                                      )
                                                                             )
                                     19                                      )
                                                                             )
                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                               -1-
                                              STIPULATION AND JOINT REQUEST TO CONTINUE SCHEDULING
                                                                    CONERENCE
                                          Case 2:20-cv-00407-JAM-CKD Document 12 Filed 04/23/20 Page 2 of 4


                                      1          This Stipulation and Joint Request is entered into between and presented
                                      2    by Defendant Ford Motor Company (“Ford”) and Plaintiff Amanda Sutton
                                      3    (“Plaintiff”), by and through their counsel, with respect to the following:
                                      4          WHEREAS Plaintiff filed a Complaint in the Sacramento County Superior
                                      5    Court and Ford answered the Complaint and then removed the case to this Court
                                      6    on February 24, 2020.
                                      7          WHEREAS this Court issued an Order on February 24, 2020, Dkt. 5,
                                      8    directing the parties to meet and confer within 60 days from the date of removal
                                      9    as required by Rule 26(f) to prepare and submit to the Court a Joint Status
                                     10    Report.
                                     11          WHEREAS Plaintiff filed her First Amended Complaint on April 10,
Gordon Rees Scully Mansukhani, LLP




                                           2020, which included a new defendant, Ron Du Pratt Ford, Inc.
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13          WHEREAS the parties met and conferred on April 14, 2020, wherein
                                     14    Plaintiff agreed to withdraw the First Amended Complaint and file a Motion for
                                     15    Leave to Amend the Complaint.
                                     16          WHEREAS the parties agree that in light of the above circumstances, it is
                                     17    in their collective interest to postpone preparation of the required Rule 26(f) Joint
                                     18    Status Report until a time after the Court rules on Plaintiff’s Motion for Leave to
                                     19    Amend the Complaint and resolves any remand issues stemming therefrom.
                                     20          WHEREAS the parties represent that there is good cause for this
                                     21    Stipulation and Joint Request, it is made in the interest of justice, not to delay the
                                     22    proceedings, and will not prejudice any party.
                                     23          ///
                                     24          ///
                                     25          ///
                                     26          ///
                                     27          ///
                                     28          ///
                                                                                     -2-
                                              STIPULATION AND JOINT REQUEST TO CONTINUE SCHEDULING
                                                                    CONERENCE
                                          Case 2:20-cv-00407-JAM-CKD Document 12 Filed 04/23/20 Page 3 of 4


                                      1          THEREFORE, the parties, through their undersigned counsel, hereby
                                      2    agree and stipulate and request that the Court order that:
                                      3         1. The parties may postpone preparation of the required Rule 26(f) Joint
                                      4            Status Report until a time after the Court decides Plaintiff’s Motion for
                                      5            Leave to Amend the Complaint and, if granted, resolves any remand
                                      6            issues stemming therefrom.
                                      7         2. Should the Court deny Plaintiff’s Motion for Leave to Amend the
                                      8            Complaint, the parties shall file their Rule 26(f) Joint Status Report no
                                      9            later than sixty days after the Court’s ruling.
                                     10            IT IS SO STIPULATED.
                                     11
Gordon Rees Scully Mansukhani, LLP




                                           Dated: April 22, 2020                          GORDON REES SCULLY
   275 Battery Street, Suite 2000




                                     12
                                                                                          MANSUKHANI, LLP
     San Francisco, CA 94111




                                     13
                                                                                          By: /s/ Spencer P. Hugret
                                     14                                                      Spencer P. Hugret, Esq.
                                                                                             Hailey M. Rogerson, Esq.
                                     15
                                                                                             Attorneys for Defendant
                                     16                                                      FORD MOTOR COMPANY
                                     17
                                           Dated: April 22, 2020                          CONSUMER LAW EXPERTS, PC
                                     18
                                                                                          By: /s/ Eleazar D. Kim
                                     19                                                      Eleazar D. Kim, Esq.
                                     20                                                      Attorneys for Plaintiff
                                                                                             AMANDA SUTTON
                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28                                         ORDER
                                                                                    -3-
                                              STIPULATION AND JOINT REQUEST TO CONTINUE SCHEDULING
                                                                    CONERENCE
                                          Case 2:20-cv-00407-JAM-CKD Document 12 Filed 04/23/20 Page 4 of 4


                                      1          The forgoing Stipulation of the parties is hereby approved, and pursuant to
                                      2    the Stipulation, IT IS HEREBY ORDERED that:
                                      3         1) The parties may postpone preparation of the required Rule 26(f) Joint
                                      4            Status Report until a time after the Court decides Plaintiff’s Motion for
                                      5            Leave to Amend the Complaint and, if granted, resolves any remand
                                      6            issues stemming therefrom;
                                      7         2) Should the Court deny Plaintiff’s Motion for Leave to Amend the
                                      8            Complaint, the parties shall file their Rule 26(f) Joint Status Report no
                                      9            later than sixty days after the Court’s ruling.
                                     10            DATED: 4/22/2020
                                     11
Gordon Rees Scully Mansukhani, LLP




                                                                                         /S/ JOHN A. MENDEZ_______
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                                                                         Hon. John A. Mendez
                                     13                                                  United States District Court Judge
                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                                   -4-
                                              STIPULATION AND JOINT REQUEST TO CONTINUE SCHEDULING
                                                                    CONERENCE
